                 IN THE UNITED STATES DISTRICT            No -
                    WESTERN DISTRICT OF WISCONSIN        /FILM
                                              2019 OCT 25 AM 10:29
THOMAS HARRIS,
                                               PETER OPPENEER
                                             CLERK US DIST COUP'
                      Plaintiff,                  WO OF WI


       V.                                          Case No. 15-cV1397

BRIAN SCHALLER,

                     Defendants.


                 DECLARATION OF FORMA PAUPERIS STATUS

The plaintiff, Thomas Harris, hereby respectfully submits to

this Court a declaration on his forma pauperis status as follows:
     Harris was allowed to proceed in forma pauperis in the
district court on June 26, 2015. Harris's financial status
has not changed since he was allowed to proceed in forma
pauperis.in the district court.

     According to the United States Western District Court Guide
For Litigants Without a Lawyer P.182 Financial eligibility "[If]
the party filing notice of appeal was granted leave to proceed in•

forma pauperis earlier in the district court action, the party is

presumed to qualify financially for pauperis status." Thus, Harris

is not certain whether he must resubmit an application of indigentcy.
     Nonetheless, if Harris must do so he will upon being notified
by this Court.

    Declared pursuant to 28 U.S.C. § 1746.
Dated October 16, 2019.

            Respectfully Submitted By,
                                         THOMAS HARRIS
                   DECLARATION OF MAILING
     I, Walter Smith, do hereby swear being aware of penalty

of perjury, that I placed the A Notice of Appeal and Declara-
tion of Forma Pauperis Status in Case No. 15-cVL397, in

the Stanley Correctional Institution's internal mail system,

with postage prepaid addressed to the United States Western

District Court, 120 North Henry Street', Rm 320, Madison,

WI 53703, on behalf of Thomas Harris.on October 16, 2019.

     This declaration is made under oath pursuant to 28 U.S.C.

  1746.

    Declared Hy, Adi
                 WALTER SMITH



     Dated this 16, day of October, 2019.
